Exhibit 10.1

 

EXECUTIVE AGREEMENT

 

This EXECUTIVE AGREEMENT (this “Agreement”) is entered into on this 30th day of
July, 2019 (“Effective Date”), by Penn National Gaming, Inc., a Pennsylvania
corporation (the “Company”), and the senior executive who has executed this
Agreement below (“Executive”).

 

WHEREAS, each of the parties wishes to enter into this Agreement, the terms of
which are intended to be in compliance with the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A”, see also
Section 22 hereof).

 

NOW, THEREFORE, the parties, in exchange for the mutual promises described
herein and other good and valuable consideration and intending to be legally
bound, agree as follows:

 

1.                                      Employment.  The Company and Executive
hereby agree to extend Executive’s employment beyond the term of his current
June 21, 2017 employment agreement (“Earlier Agreement”) in connection with his
new role as Chief Executive Officer and President on January 1, 2020, all in the
manner described herein. Effective January 1, 2020 (“Trigger Date), the Earlier
Agreement will be deemed terminated and superseded by this Agreement.  Upon the
Trigger Date, Executive’s new compensation will begin as follows and include:
(a) $1,400,000 as base salary and a target bonus of 150% of base salary Trigger
Date, (b) Executive will be entitled  to life insurance in the amount of three
times Executive’s then current base salary and (c) a travel allowance for
commercial or private travel of up to one hundred thousand dollars ($100,000)
per year. Executive will also receive a time-based equity grant as follows
within ten days of the Effective Date: a stock option award having a grant date
value of $6,300,000 vesting ratably over 4 years and in lieu of any other annual
equity grants for 2020.

 

2.                                      Term.  The term of this Agreement shall
begin on the Effective Date and shall terminate on the earlier of the third
anniversary of the Trigger Date (“Term”) or the termination of Executive’s
employment with the Company; provided, however, notwithstanding anything in this
Agreement to the contrary, Sections 9 through 23 shall survive until the
expiration of any applicable time periods set forth in Sections 7, 8 and 9.

 

3.                                      Termination by the Company.

 

(a)                                 Termination.  The Company may terminate
Executive’s employment at any time without Cause (as such term is defined in
subsection (c) below), with Cause, or at the end of the Term by non-renewal of
this Agreement.

 

(b)                                 Without Cause.  The Company may terminate
Executive’s employment at any time without Cause (as such term is defined in
subsection (c) below) by delivery of written notice to Executive, which notice
shall set forth the effective date of such termination.

 

(c)                                  With Cause.  The Company may terminate
Executive’s employment at any time for Cause effective immediately upon delivery
of written notice to Executive.  As used herein, the term “Cause” shall mean:

 

(i)                                     Executive shall have been convicted of,
or pled guilty or nolo contendere to, a criminal offense involving allegations
of fraud, dishonesty or physical harm during the term of this Agreement;

 

(ii)                                  Executive is found (or is reasonably
likely to be found) disqualified or not suitable to hold a casino or other
gaming license by a governmental gaming authority in any jurisdiction where
Executive is required to be found qualified, suitable or licensed;

 

1

--------------------------------------------------------------------------------



 

(iii)                               Executive breaches any significant Company
policy (such as the Business Code of Conduct or the Harassment Policy) or term
of this Agreement, including, without limitation, Sections 6 through 9 of this
Agreement and, in each case, fails to cure such breach within 15 days after
receipt of written notice thereof (to the extent curable);

 

(iv)                              Executive misappropriates corporate funds or
resources as determined in good faith by the Audit Committee of the Board;

 

(v)                                 the Company determines in its reasonable
discretion that Executive has failed to perform Executive’s duties with the
Company (other than any such failure resulting from incapacity due to physical
disability or mental illness) or in the case of repeated insubordination;

 

(vi)                              the Company determines in its reasonable
discretion that Executive has engaged in illegal conduct or gross misconduct
which is or is reasonably expected to be materially injurious to the Company or
one of its affiliates;

 

(vii)                           Executive’s death (this Agreement and
Executive’s employment will terminate automatically upon Executive’s death); or

 

(viii)                        Executive’s inability to perform the essential
functions of Executive’s job (with or without reasonable accommodation) by
reason of disability, where such inability continues for a period of ninety (90)
days continuously.

 

4.                                      Termination by Executive.  Executive may
voluntarily terminate employment for any reason effective upon 60 days’ prior
written notice to the Company, in which case no severance payments or benefits
shall be due.

 

5.                                      Severance Pay and Benefits.  Subject to
the terms and conditions set forth in this Agreement, if Executive’s employment
is terminated under Section 3(b) or by the Company’s non-renewal of Executive’s
employment under this Agreement or substantially-similar terms, then the Company
will provide Executive with the following severance pay and benefits (except in
the event of a breach of the Release, as defined below); provided, for purposes
of Section 409A, each payment of severance pay under this Section 5 shall be
considered a separate payment:

 

(a)                                 Amount of Post-Employment Base Salary. 
Subject to Sections 5(e) and 22, the Company shall pay to Executive an amount
equal to 24 months (the “Severance Period”) of base salary at the rate in effect
on the date of Executive’s separation from service (the “Termination Date”).
Such amount shall be paid over the Severance Period in accordance with the
Company’s regular payroll procedures for similarly situated executives following
the Termination Date.

 

(b)                                 Amount of Post-Employment Bonus.  In
addition to the Post-Employment Base Salary provided under Section 5(a) above,
Subject to Section 5(e), the Company shall pay to Executive an amount equal to
the product of 1.5 times the amount of the average of the last two full years
bonuses paid to Executive based on the actual performance of the Company.  Such
amount paid to Executive under this Section 5(b) shall be paid on the date
annual bonuses are next paid to similarly-situated executives after the
Termination Date.

 

(c)                                  Continued Medical Benefits Coverage. 
During the Severance Period, Executive and Executive’s dependents will have the
opportunity under the provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1986, as amended (“COBRA”) to elect COBRA continuation
coverage.  If Employee

 

2

--------------------------------------------------------------------------------



 

so elects and pays for COBRA coverage in a timely manner, the Company shall
reimburse Executive for the cost of purchasing COBRA coverage through the end of
the Severance Period (or until such earlier date as Executive and Executive’s
dependents cease to receive COBRA coverage).

 

(d)                                 Certain Other Terms.  In the event that the
Company announces that it has signed a definitive agreement with respect to a
Change of Control (as defined below) or any potential acquirer has publicly
announced its intent to consummate a Change of Control with respect to the
Company, and if, during the period after the public announcement and immediately
preceding the date such transaction is consummated or terminated, the Company
terminates Executive’s employment without Cause; subject to Section 5(e), the
Company shall pay to Executive on the sixtieth day following the employment
termination date a lump sum equal to the excess, if any of (i) two times
Executive’s targeted amount of annual cash bonus at the rate in effect
coincident with the employment termination date, over (ii) the amount determined
in Section 5(b).

 

(e)                                  Release Agreement.  Executive’s entitlement
to any severance pay and benefit entitlements under this Section 5 is
conditioned upon Executive’s first entering into a release substantially in the
form attached as Exhibit A (“Release”) and the Release becoming effective no
later than the sixtieth day following the employment termination date, the
Release shall be delivered to Executive within 14 days after the Termination
Date.  Notwithstanding any other provision hereof, all severance payments to
Executive shall be delayed until after the expiration of any applicable
revocation period with respect to the release, but in the event the applicable
revocation period spans two calendar years, the payments shall commence in the
second calendar year.  Executive also acknowledges that any severance pay under
this Section 5 is subject to the Company’s then current recoupment policy.

 

6.                                      No Conflicts of Interest.  Executive
agrees that throughout the period of Executive’s employment hereunder, Executive
will not perform any activities or services, or accept other employment, that
would materially interfere with or present a conflict of interest concerning
Executive’s employment with the Company.  Executive agrees and acknowledges that
Executive’s employment is conditioned upon Executive adhering to and complying
with the business practices and requirements of ethical conduct set forth in
writing from time to time by the Company in its employee manual, code of conduct
or similar publication.  Executive represents and warrants that no other
contract, agreement or understanding to which Executive is a party or may be
subject to will be violated by the execution of this Agreement by Executive. 
Executive further agrees to not accept any position on the board of a for-profit
company without the written consent of the Penn National Gaming, Inc. General
Counsel or Chairman of the Board.

 

7.                                      Confidentiality.

 

(a)                                 Definition.  “Confidential Information”
means data and information relating to the business of the Company or its
affiliates, (i) which the Company or its affiliates have disclosed to Executive,
or of which Executive became aware as a consequence of or in the course of
Executive’s employment with the Company, (ii) which have value to the Company or
its affiliates, and (iii) which are not generally known to its competitors. 
Confidential Information will not include any data or information that the
Company or its affiliates have voluntarily disclosed to the public (except where
Executive made or caused that public disclosure without authorization), that
others have independently developed and disclosed to the public, or that
otherwise enters the public domain through lawful means.

 

(b)                                 Restrictions.  Executive agrees to treat as
confidential and will not, without the prior written approval of the Company in
each instance, directly or indirectly use (other than in the performance of
Executive’s duties of employment with the Company or its affiliates), publish,
disclose, copyright or authorize anyone else to use, publish, disclose or
copyright, any Confidential Information obtained during Employee’s employment
with the Company or its affiliates, whether or not the Confidential Information
is

 

3

--------------------------------------------------------------------------------



 

in written or other tangible form.  This restriction will continue to apply for
a period of two (2) years after the Termination Date.  Executive acknowledges
and agrees that the prohibitions against disclosure and use of Confidential
Information recited in this section are in addition to, and not in lieu of, any
rights or remedies that the Company or its affiliates may have available under
applicable laws.

 

(c)                                  Nothing in this Agreement or in the Release
shall prohibit Executive from reporting possible violations of federal law or
regulation to any governmental agency or entity, or making other disclosures
that are protected under the whistleblower provisions of applicable federal or
state law or regulation.

 

8.                                      Non-Competition.

 

(a)                                 As used in this Section 8, the term
“Restriction Period” shall mean a period equal to: (i) the 12-month period
immediately following the Termination Date if Executive’s employment terminates
under circumstances where Executive is not entitled to payments under Section 5
or 10 or (ii) the Severance Period if Executive’s employment terminates under
circumstances where Executive is entitled to payments under Section 5 or 10.

 

(b)                                 During the term of this Agreement and for
the duration of the Restriction Period thereafter, Executive shall not, except
with the prior written consent of the Company, directly or indirectly, own,
manage, operate, join, control, finance or participate in the ownership,
management, operation, control or financing of, or be connected as an officer,
director, employee, partner, principal, agent, representative, consultant or
otherwise with, or use or permit Executive’s name to be used in connection with,
any Competing Business.  A “Competing Business” includes any business enterprise
which owns or operates, or is publicly seeking to own or operate, a gaming
facility located within 150 miles of any facility in which Company or its
affiliates owns or operates or is actively seeking to own or operate a facility
at such time (the “Restricted Area”).  Executive acknowledges that any business
which offers gaming, racing, sports wagering or internet real money / social
gaming, and which markets to any customers in the Restricted Area, is a
Competing Business.

 

(c)                                  The foregoing restrictions shall not be
construed to prohibit Executive’s ownership of less than 5% of any class of
securities of any corporation which is engaged in any of the foregoing
businesses and has a class of securities registered pursuant to the Securities
Exchange Act of 1934, provided that such ownership represents a passive
investment and that neither Executive nor any group of persons including
Executive in any way, either directly or indirectly, manages or exercises
control of any such corporation, guarantees any of its financial obligations,
otherwise takes any part in its business, other than exercising Executive’s
rights as a shareholder, or seeks to do any of the foregoing.

 

(d)                                 Executive acknowledges that the covenants
contained in Sections 7 through 9 hereof are reasonable and necessary to protect
the legitimate interests of the Company and its affiliates and, in particular,
that the duration and geographic scope of such covenants are reasonable given
the nature of this Agreement and the position that Executive will hold within
the Company.  Executive further agrees to disclose the existence and terms of
such covenants to any employer that Executive works for during the Restriction
Period.

 

9.                                      Non-Solicitation.  Executive will not,
except with the prior written consent of the Company, during the term of this
Agreement and for a period of 18 months after the Termination Date, directly or
indirectly, solicit or hire, or encourage the solicitation or hiring of, any
person who is, or was within a six month period prior to such solicitation or
hiring, an executive or management (or higher) level employee of the Company or
any of its affiliates, for any position as an employee, independent contractor,
consultant or otherwise for the benefit of any entity not affiliated with the
Company.

 

4

--------------------------------------------------------------------------------



 

10.                               Change of Control.

 

(a)                                 Definition.  The term Change of Control
(“COC”) shall have the meaning given to such term in the Company’s then current
Long Term Incentive Compensation Plan.

 

(b)                                 Payments.  In the event of a Change of
Control, and either (A) Executive’s employment is terminated without Cause
within 24 months after the effective date of the Change of Control or
(B) Executive resigns from employment for Post-COC Good Reason (as such term is
defined in subsection (f) below) within 24 months after the effective date of
the Change of Control (the effective date of such termination or resignation,
the “Activation Date”), subject to Section 10(d), Executive shall be entitled to
receive on the sixtieth day following the employment termination date a cash
payment in an amount equal to the product of two times the sum of the
Executive’s: (i) base salary and (ii) targeted amount of annual cash bonus, at
the rate in effect coincident with the Change of Control or the Activation Date,
whichever is greater; provided, however, that if the Change of Control is not a
“change in control event” for purposes of Code Section 409A, then only those
amounts that do not constitute non-qualified deferred compensation under
Section 409A shall be paid in a lump sum and the remaining payments shall be
paid over the Severance Period in accordance with the Company’s regular payroll
procedures for similarly situated executives. Such payment shall be in lieu of
any payment to which Executive would be entitled under Section 5(a)-(b),
provided that Executive shall also be entitled to receive the benefits set forth
in Section 5(c).

 

(c)                                  Restrictive Provisions.  As consideration
for the payments under Sections 10(b) or 5, Executive agrees not to challenge
the enforceability of any of the restrictions contained in Sections 7, 8 or 9 of
this Agreement upon or after the occurrence of a Change of Control.

 

(d)                                 Release Agreement and Payment Terms. 
Executive’s entitlement to any severance pay and benefit entitlements under this
Section 10 is conditioned upon Executive’s first entering into a Release as
provided by the Company to Executive within 14 days after the Activation Date
and the Release becoming effective no later than the sixtieth day following the
Activation Date.  Notwithstanding any other provision hereof, all payments to
Executive shall be delayed until after the expiration of any applicable
revocation period with respect to the Release, but in the event the applicable
revocation period spans two calendar years, the payments shall commence in the
second calendar year.

 

(e)                                  Post-COC Good Reason.  As used herein, the
term “Post-COC Good Reason” shall mean the occurrence of any of the following
events that the Company fails to cure within 10 days after receiving written
notice thereof from Executive (which notice must be delivered within 30 days of
Executive becoming aware of the applicable event or circumstance):
(i) assignment to Executive of any duties inconsistent in any material respect
with Executive’s position (including status, titles and reporting requirements),
authority, duties or responsibilities or inconsistent with Executive’s legal or
fiduciary obligations; (ii) any reduction in Executive’s compensation or
substantial reduction in Executive’s benefits taken as a whole; (iii) any travel
requirements materially greater than Executive’s travel requirements prior to
the Change of Control; (iv) an office relocation of greater than 50 miles from
Executive’s then current office or (v) any breach of any material term of this
Agreement by the Company.

 

11.                               Property Surrender.  Upon termination of
Executive’s employment for any reason, Executive shall immediately surrender and
deliver to the Company all property that belongs to the Company, including, but
not limited to, any keys, equipment, computers, phones, credit cards, disk
drives and any documents, correspondence and other information, including all
Confidential Information, of any type whatsoever, from the Company or any of its
agents, servants, employees, suppliers, and existing or potential customers,
that came into Executive’s possession by any means during the course of
employment.

 

5

--------------------------------------------------------------------------------



 

12.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the internal laws (and not the law
of conflicts) of the Commonwealth of Pennsylvania.

 

13.                               Jurisdiction.  The parties hereby irrevocably
consent to the jurisdiction of the courts of the Commonwealth of Pennsylvania
for all purposes in connection with any action or proceeding which arises out of
or relates to this Agreement and agree that any action instituted under this
Agreement shall be commenced, prosecuted and continued only in the state or
federal courts having jurisdiction for matters arising in Wyomissing,
Pennsylvania, which shall be the exclusive and only proper forum for
adjudicating such a claim.

 

14.                               Notices.  All notices and other communications
required or permitted under this Agreement or necessary or convenient in
connection herewith shall be in writing and shall be deemed to have been given
when hand delivered, delivered by guaranteed next-day delivery or shall be
deemed given on the third business day when mailed by registered or certified
mail, as follows (provided that notice of change of address shall be deemed
given only when received):

 

If to the Company, to:

 

Penn National Gaming, Inc.

825 Berkshire Boulevard, Suite 200

Wyomissing, Pennsylvania 19610

Attention: Chairman of the Board (with a copy to the General Counsel)

 

If to Executive, to:

 

Executive’s then current home address as provided by Executive to the Company.

 

or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section 14.

 

15.                               Contents of Agreement; Amendment and
Assignment.  This Agreement sets forth the entire understanding between the
parties hereto with respect to the subject matter hereof and supersedes all
prior or contemporaneous agreements or understandings with respect to thereto. 
This Agreement cannot be changed, modified, extended, waived or terminated
except upon a written instrument signed by the party against which it is to be
enforced.  Executive may not assign any of Executive’s rights or obligations
under this Agreement.  The Company may assign its rights and obligations under
this Agreement to any successor to all or substantially all of its assets or
business by means of liquidation, dissolution, merger, consolidation, transfer
of assets, stock transfer or otherwise.

 

16.                               Severability.  If any provision of this
Agreement or application thereof to anyone under any circumstances is
adjudicated to be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect any other provision or application of this
Agreement which can be given effect without the invalid or unenforceable
provision or application and shall not invalidate or render unenforceable such
provision or application in any other jurisdiction.  If any provision is held
void, invalid or unenforceable with respect to particular circumstances, it
shall nevertheless remain in full force and effect in all other circumstances. 
In addition, if any court determines that any part of Sections 7, 8 or 9 hereof
is unenforceable because of its duration, geographical scope or otherwise, such
court will have the power to modify such provision and, in its modified form,
such provision will then be enforceable.

 

17.                               Remedies.  No remedy conferred upon a party by
this Agreement is intended to be exclusive of any other remedy, and each and
every such remedy shall be cumulative and shall be in addition

 

6

--------------------------------------------------------------------------------



 

to any other remedy given under this Agreement or now or hereafter existing at
law or in equity. No delay or omission by a party in exercising any right,
remedy or power under this Agreement or existing at law or in equity shall be
construed as a waiver thereof, and any such right, remedy or power may be
exercised by such party from time to time and as often as may be deemed
expedient or necessary by such party in its sole discretion.  Executive
acknowledges that money damages would not be a sufficient remedy for any breach
of this Agreement by Executive and that the Company shall be entitled to
specific performance and injunctive relief as remedies for any such breach, in
addition to all other remedies available at law or equity to the Company.

 

18.                               Construction.  This Agreement is the result of
thoughtful negotiations and reflects an arms’ length bargain between two
sophisticated parties, each with an opportunity to be represented by counsel. 
The parties agree that, if this Agreement requires interpretation, neither party
should be considered “the drafter” nor be entitled to any presumption that any
ambiguities are to be resolved in such party’s favor.

 

19.                               Beneficiaries/References.  Executive shall be
entitled, to the extent permitted under any applicable law, to select and change
a beneficiary or beneficiaries to receive any compensation or benefit payable
under this Agreement following Executive’s death or incapacity by giving the
Company written notice thereof.  In the event of Executive’s death or a judicial
determination of Executive’s incompetence, reference in this Agreement to
Executive shall be deemed, where appropriate, to refer to Executive’s
beneficiary, estate or other legal representative. Except as provided in this
provision or Company affiliates, no third party beneficiaries are intended.

 

20.                               Withholding.  All payments under this
Agreement shall be made subject to applicable tax withholding, and the Company
shall withhold from any payments under this Agreement all federal, state and
local taxes, as the Company is required to withhold pursuant to any law or
governmental rule or regulation.  Executive shall bear all expense of, and be
solely responsible for, all federal, state and local taxes due with respect to
any payment received under this Agreement.

 

21.                               Regulatory Compliance.  The terms and
provisions hereof shall be conditioned on and subject to compliance with all
laws, rules, and regulations of all jurisdictions, or agencies, boards or
commissions thereof, having regulatory jurisdiction over the employment or
activities of Executive hereunder.

 

22.                               Section 409A.  Any amounts that constitute
nonqualified deferred compensation as defined in Section 409A that become
payable upon a termination of employment shall be payable only if such
termination of employment constitutes a separation from service (as defined in
Section 409A). The payments due under this Agreement are intended to be exempt
from Code Section 409A, but to the extent that such payments are not exempt,
this Agreement is intended to comply with the requirements of Section 409A and
shall be construed accordingly.  Any payments or distributions to be made to
Executive under this Agreement upon a separation from service (as defined in
Section 409A) of amounts classified as “nonqualified deferred compensation” for
purposes of Code Section 409A and do not satisfy an exemption from the time and
form of payment requirements of Section 409A, shall in no event be made or
commence until six months after such separation from service if Executive is a
specified employee (as defined in Section 409A).  Each payment of nonqualified
deferred compensation under this Agreement shall be treated as a separate
payment for purposes of Code Section 409A.  Any reimbursements made pursuant to
this Agreement shall be paid as soon as practicable but no later than 90 days
after Executive submits evidence of such expenses to the Company (which payment
date shall in no event be later than the last day of the calendar year following
the calendar year in which the expense was incurred).  The amount of such
reimbursements during any calendar year shall not affect the benefits provided
in any other calendar year, and the right to any such benefits shall not be
subject to liquidation or exchange for another benefit.  Notwithstanding
anything herein to the contrary, the Company shall not have any liability to the
Executive

 

7

--------------------------------------------------------------------------------



 

or to any other person if the payments and benefits provided in this Agreement
that are intended to be exempt from or compliant with Code Section 409A are not
so exempt or compliant.

 

23.                               Defend Trade Secrets Act.  Pursuant to the
Defend Trade Secrets Act of 2016, Executive acknowledges that Executive will not
have criminal or civil liability under any Federal or State trade secret law for
the disclosure of a trade secret that  (A) is made (i) in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.  In
addition, if Executive files a lawsuit for retaliation by the Company for
reporting a suspected violation of law, Executive may disclose the trade secret
to Executive’s attorney, and may use the trade secret information in the court
proceeding, if Executive (X) files any document containing the trade secret
under seal, and (Y) does not disclose the trade secret, except pursuant to court
order.

 

24.                               Clawback Policy — Executive acknowledges that
he has reviewed the Company’s Clawback Policy and agrees to be bound by it.

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.

 

 

PENN NATIONAL GAMING, INC.

 

 

 

 

 

By:

/s/ David A. Handler

 

Name: David A. Handler

 

Title: Chairman of the Board

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Jay Snowden

 

Name: Jay Snowden

 

Title: Chief Executive Officer and President

 

8

--------------------------------------------------------------------------------



 

Exhibit A

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This is a Separation Agreement and General Release (hereinafter referred to as
the “Agreement”) between                 (hereinafter referred to as the
“Employee”) and               and its affiliates (hereinafter referred to as the
“Employer”).  In consideration of the mutual promises and commitments made in
this Agreement, and intending to be legally bound, Employee, on the one hand,
and the Employer on the other hand, agree to the terms set forth in this
Agreement.

 

1.                                      Employee is party to an Executive
Agreement dated [DATE] (the “Executive Agreement”).  Employer and Employee
hereby acknowledge that Employee’s employment was terminated on [DATE].

 

2.                                      (a)                                
Following the execution of this Agreement, Employee will be entitled to the
post-employment benefits and subject to the post-employment responsibilities set
forth in Employee’s Executive Agreement.

 

(b)                                 If Employee accepts any employment with the
Employer, or an affiliate or related entity of the Employer, and becomes
reemployed during the Severance Period (as defined in the Executive Agreement),
Employee acknowledges and agrees that Employee will forfeit all future severance
payments from the date on which reemployment commences.

 

3.                                      (a)                                 When
used in this Agreement, the word “Releasees” means the Employer and all or any
of its past and present parent, subsidiary and affiliated corporations, members,
companies, partnerships, joint ventures and other entities and their groups,
divisions, departments and units, and their past and present directors,
trustees, officers, managers, partners, supervisors, employees, attorneys,
agents and consultants, and their predecessors, successors and assigns.

 

(b)                                 When used in this Agreement, the word
“Claims” means each and every claim, complaint, cause of action, and grievance,
whether known or unknown and whether fixed or contingent, and each and every
promise, assurance, contract, representation, guarantee, warranty, right and
commitment of any kind, whether known or unknown and whether fixed or
contingent.

 

4.                                      In consideration of the promises of the
Employer set forth in this Agreement and the Executive Agreement, and intending
to be legally bound, Employee hereby irrevocably remises, releases and forever
discharges all Releasees of and from any and all Claims that Employee (on behalf
of either Employee or any other person or persons) ever had or now has against
any and all of the Releasees, or which Employee (or Employee’s heirs, executors,
administrators or assigns or any of them) hereafter can, shall or may have
against any and all of the Releasees, for or by reason of any cause, matter,
thing, occurrence or event whatsoever through the effective date of this
Agreement.  Employee acknowledges and agrees that the Claims released in this
paragraph include, but are not limited to, (a) any and all Claims based on any
law, statute or constitution or based on contract or in tort on common law, and
(b) any and all Claims based on or arising under any civil rights laws, such as
any [STATE] employment laws, or Title VII of the Civil Rights Act of 1964 (42
U.S.C. § 2000e et seq.), or the Federal Age Discrimination in Employment Act (29
U.S.C. § 621 et seq.) (hereinafter referred to as the “ADEA”), and (c) any and
all Claims under any grievance or complaint procedure of any kind, and (d) any
and all Claims based on or arising out of or related to Employee’s recruitment
by, employment with, the termination of Employee’s employment with, Employee’s
performance of any services in any capacity for, or any other arrangement or
transaction with, each or any of the Releasees.  Employee also understands, that
by signing this Agreement, Employee is waiving all Claims against any and all of
the Releasees released by this Agreement; provided, however, that as set forth
in section 7 (f) (1) (c) of the ADEA, as added by the Older Workers Benefit
Protection Act

 

9

--------------------------------------------------------------------------------



 

of 1990, nothing in this Agreement constitutes or shall (i) be construed to
constitute a waiver by Employee of any rights or claims that may arise after
this Agreement is executed by Employee, or (ii) impair Employee’s right to file
a charge with the U.S. Securities and Exchange Commission (“SEC”), the U.S.
Equal Employment Opportunity Commission (“EEOC”), the National Labor Relations
Board (“NLRB”) or any state agency or to participate in an investigation or
proceeding conducted by the SEC, EEOC, NLRB or any state agency or as otherwise
required by law. Notwithstanding the foregoing, Employee agrees to waive
Employee’s right to recover individual relief in any charge, complaint, or
lawsuit filed by Employee or anyone on Employee’s behalf, except that this does
not waive the Employee’s ability to obtain monetary awards from the SEC’s
whistleblower program.

 

5.                                      Employee further certifies that Employee
is not aware of any actual or attempted regulatory, SEC, EEOC or other legal
violations by Employer and that Employee’s separation is not a result of
retaliation based on any legal rights or opposition to an illegal practice.

 

6.                                      Employee covenants and agrees not to sue
the Releasees and each or any of them for any Claims released by this Agreement
and to waive any recovery related to any Claims covered by this Agreement.

 

7.                                      Pursuant to the Defend Trade Secrets Act
of 2016, Employee acknowledges that Employee will not have criminal or civil
liability under any Federal or State trade secret law for the disclosure of a
trade secret that  (A) is made (i) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (B) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.  In addition, if Employee
files a lawsuit for retaliation by the Company for reporting a suspected
violation of law, Employee may disclose the trade secret to Employee’s attorney,
and may use the trade secret information in the court proceeding, if Employee
(X) files any document containing the trade secret under seal, and (Y) does not
disclose the trade secret, except pursuant to court order.

 

8.                                      Employee agrees to provide reasonable
transition assistance to Employer (including without limitation assistance on
regulatory matters, operational matters and in connection with litigation) for a
period of one year from the execution of this Agreement at no additional cost;
provided, such assistance shall not unreasonably interfere with Employee’s
pursuit of gainful employment or result in Employee not having a separation from
service (as defined in Section 409A of the Internal Revenue Code of 1986).  Any
assistance beyond this period will be provided at a mutually agreed cost.

 

9.                                      Employee agrees that, except as
specifically provided in this Agreement, there is no compensation, benefits, or
other payments due or owed to Employee by each or any of the Releasees,
including, without limitation, the Employer, and there are no payments due or
owed to Employee in connection with Employee’s employment by or the termination
of Employee’s employment with each or any of the Releasees, including without
limitation, any interest in unvested options, SARs, restricted stock or other
equity issued to, expected by or contemplated by any of the Releasees (which
interest is specifically released herein) or any other benefits (including,
without limitation, any other severance benefits).  For clarity, Employee
acknowledges that upon Employee’s separation date, Employee has no further
rights under any bonus arrangement or option plan of Employer. Employee further
acknowledges that Employee has not experienced or reported any work-related
injury or illness.

 

10.                               Except where the Employer has disclosed or is
required to disclose the terms of this Agreement pursuant to applicable federal
or state law, rule or regulatory practice, Employer and Employee agree that the
terms of this Agreement are confidential.  Employee will not disclose or
publicize the terms of this Agreement and the amounts paid or agreed to be paid
pursuant to this Agreement to any person or entity, except to Employee’s spouse,
Employee’s attorney, Employee’s accountant, and to a government

 

10

--------------------------------------------------------------------------------



 

agency for the purpose of payment or collection of taxes or application for
unemployment compensation benefits.  Employee agrees that Employee’s disclosure
of the terms of this Agreement to Employee’s spouse, Employee’s attorney and
Employee’s accountant shall be conditioned upon Employee obtaining agreement
from them, for the benefit of the Employer, not to disclose or publicize to any
person or entity the terms of this Agreement and the amounts paid or agreed to
be paid under this Agreement. Employee understands that, notwithstanding any
provisions of this Agreement, Employee is not prohibited or in any way
restricted from reporting possible violations of law to a government agency or
entity, and Employee is not required to inform Employer if Employee makes such
reports.

 

11.                               Employee agrees not to make any false,
misleading, defamatory or disparaging statements, including in blogs, posts on
Facebook, twitter, other forms of social media or any such similar
communications, about Employer (including without limitation Employer’s
products, services, partners, investors or personnel) and to refrain from taking
any action designed to harm the public perception of the Employer or any of the
Releasees.  Employee further agrees that Employee has disclosed to Employer all
information, if any, in Employee’s possession, custody or control related to any
legal, compliance or regulatory obligations of Employer and any failures to meet
such obligations.

 

12.                               The terms of this Agreement are not to be
considered as an admission on behalf of either party.  Neither this Agreement
nor its terms shall be admissible as evidence of any liability or wrongdoing by
each or any of the Releasees in any judicial, administrative or other proceeding
now pending or hereafter instituted by any person or entity.  The Employer is
entering into this Agreement solely for the purpose of effectuating a mutually
satisfactory separation of Employee’s employment.

 

13.                               Sections 12 and 13 (Governing Law,
Jurisdiction) of the Executive Agreement shall also apply to this Agreement.

 

14.                               Along with the surviving provisions of the
Executive Agreement, including but not limited to Sections 7, 8 and 9, this
Agreement constitutes a complete and final agreement between the parties and
supersedes and replaces all prior or contemporaneous agreements, offer letters,
severance policies and plans, negotiations, or discussions relating to the
subject matter of this Agreement and no other agreement shall be binding upon
each or any of the Releasees, including, but not limited to, any agreement made
hereafter, unless in writing and signed by an officer of the Employer, and only
such agreement shall be binding against the Employer.

 

15.                               Employee is advised, and acknowledges that
Employee has been advised, to consult with an attorney before signing this
Agreement.

 

16.                               Employee acknowledges that Employee is signing
this Agreement voluntarily, with full knowledge of the nature and consequences
of its terms.

 

17.                               All executed copies of this Agreement and
photocopies thereof shall have the same force and effect and shall be as legally
binding and enforceable as the original.

 

18.                               Employee acknowledges that Employee has been
given up to twenty-one (21) days within which to consider this Agreement before
signing it.  Subject to paragraph 19 below, this Agreement will become effective
on the date of Employee’s signature hereof.

 

11

--------------------------------------------------------------------------------



 

19.                               For a period of seven (7) calendar days
following Employee’s signature of this Agreement, Employee may revoke the
Agreement, and the Agreement shall not become effective or enforceable until the
seven (7) day revocation period has expired.  Employee may revoke this Agreement
at any time within that seven (7) day period, by sending a written notice of
revocation to the Human Resources Department of Employer. Such written notice
must be actually received by the Employer within that seven (7) day period in
order to be valid.  If a valid revocation is received within that seven (7) day
period, this Agreement shall be null and void for all purposes and no severance
shall be paid.  If Employee does not revoke this agreement, payment of the
severance pay amount set forth in the Employee’s Executive Agreement will be
paid in the manner and at the time(s) described in the Executive Agreement.

 

IN WITNESS WHEREOF, the Parties have read, understand and do voluntarily execute
this Separation Agreement and General Release which consists of [NUMBER] pages.

 

EMPLOYER

 

EMPLOYEE

 

 

 

By:

 

 

 

 

 

 

 

Date:

 

 

Date:

 

 

12

--------------------------------------------------------------------------------